Eberhardt, Presiding Judge.
Servicemaster PBM, Inc.1 brought suit against Strother Managers, Inc. in two counts, the first on an alleged contract and the second on quantum meruit, to recover for janitorial services supplied to the Sheffield Building, which was managed by Strother. Defendant denied the contract and denied that it was indebted to plaintiff in any sum whatever.
The evidence disclosed that Servicemaster had serviced the building under prior management and that when Strother took charge there was an oral arrangement between it and Servicemaster that the service be continued. The level of service was altered from time to time by mutual agreement. Servicemaster *2increased the cost because of rising costs of labor and supplies and Strother terminated the arrangement two days before the end of March, 1972.
Argued April 5, 1974
Decided May 9, 1974
Rehearing denied May 23, 1974
Scheer & Eisner, Robert A. Eisner, for appellant.
Charles E. Littlejohn, for appellee.
Servicemaster alleged that Strother had failed to pay for services rendered in February or March and, in Count 1, that it had failed to give thirty days notice of termination as required by the contract.
A jury verdict was returned for the plaintiff under Count 2 for $8,270.54, besides interest and costs.
Strother, having moved for a directed verdict at the conclusion of the evidence, moved for judgment n.o.v. and from the overruling of the motion appeals. Held:
A careful reading of the record reveals that Strother was in charge of the management of the Sheffield Building, that it had an arrangement with Servicemaster to perform the cleaning and janitorial services, for which Strother paid for more than a year, that the services were terminated by Strother and that there had been no payment for the services rendered in February and March, 1972. There was sufficient evidence from which the jury could arrive at the value of the services.
We find no error.

Judgment affirmed.


Pannell, J., concurs. Evans, J., concurs specially.

On Motion for Rehearing.
In its motion for rehearing appellant, who was the defendant in the trial court, urges that there is no evidence in the record indicating that there was a contract, written or oral, between the plaintiff, Servicemaster PBM, Inc., and the defendant, Strother Managers, Inc.
In the defendant’s responses to plaintiffs first interrogatories numbers 7, 8, 9, 10 the existence of a written contract between them was denied, "however, the plaintiff and defendant did have an oral agreement whereby the plaintiff would provide janitorial services to *3the building in question. The problems that arose between the plaintiff and the defendant had to do with the quality of the janitorial services being performed by plaintiff in the building managed by defendant.”
References in the opinion to Strother are to Strother Managers, Inc., and not to Mr. Strother individually.

 The ruling referred to by Judge Evans in his special concurrence was based upon Code Ann. § 9-401, allowing corporations to appear in their own behalf in proceedings where they are parties, and upon the rulings made in Dixon v. Reliable Loans, Inc., 112 Ga. App. 618 (145 SE2d 771) and in Knickerbocker Tax Systems, Inc. v. Texaco, 130 Ga. App. 383 (203 SE2d 290). The ruling was made from the bench and to apply to this case only.